

Exhibit 10.1
 
 
WAIVER and SECOND AMENDMENT, dated as of June 21, 2007 (this “Waiver”), executed
in connection with the FINANCING AGREEMENT, dated as of June 8, 2005 (as the
same has heretofore been amended and may hereafter be amended, restated,
modified or supplemented from time to time, the “Financing Agreement”), among
MTM TECHNOLOGIES, INC., a New York corporation (“Parent”), each of its
subsidiaries that is a party thereto (each of Parent and each such subsidiary, a
“Company” and collectively the “Companies”), and any other entity that becomes a
party thereto as a borrower and THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation (“CIT”), and any other entity becoming a Lender (collectively, the
“Lenders” and each individually as a “Lender”), and CIT, as Agent for the
Lenders (the “Agent”).  Terms which are capitalized in this Waiver and not
otherwise defined shall have the meanings ascribed to such terms in the
Financing Agreement.
 
WHEREAS, the Companies have requested that the Lenders (i) waive as Events of
Default the violation by the Companies of the Consolidated Fixed Charge Coverage
Ratio and the Consolidated Senior Leverage Ratio requirements for the period of
four consecutive fiscal quarters ending on or about March 31, 2007, (ii) waive
the breach by the Companies of any representations and warranties set forth in
the Financing Agreement or any other Loan Documents to which they are a party
solely as a result of the foregoing, (iii) re-establish their Commitment to make
Revolving Loans, pursuant to the Financing Agreement, and (iv) agree to modify
certain terms of the Financing Agreement, and the Lenders have agreed to the
foregoing requests, on the terms and subject to satisfaction of the conditions
contained in this Waiver;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section One.    Amendment.  Effective as of the date hereof, upon the
satisfaction of the conditions precedent set forth in Section Four hereof, the
Financing Agreement is hereby amended as follows:
 
(a)  Section 1.1.  Defined Terms.  Section 1.1 of the Financing Agreement is
amended by adding the term Consulting Charges, and the definition thereof, in
the appropriate alphabetical order, and by deleting the definitions of the terms
Consolidated EBITDA and Consolidated Fixed Charges, and substituting the
following in lieu thereof:
 
“Consolidated EBITDA shall mean, for any period, with respect to the  Parent and
its consolidated Subsidiaries, other than the Excluded Subsidiaries, all
earnings before all interest, tax obligations and depreciation and amortization
expense for such period, all determined in conformity with GAAP on a basis
consistent with the latest audited financial statements of the Parent, but
excluding the effect of extraordinary and/or nonrecurring gains or losses for
such period and,
 

--------------------------------------------------------------------------------


 
 to the extent included in the calculation of earnings for such period,
excluding any Consulting Charges paid during such period.”
 
“Consolidated Fixed Charges shall mean, for any period, with respect to the
Parent and its consolidated Subsidiaries, other than the Excluded Subsidiaries,
the sum of (a) all cash interest obligations (including, without limitation,
cash interest obligations in respect of any Investor Obligations, Textron
Obligations and/or Subordinated Debt) paid or due during such period, (b) the
amount of all scheduled fees paid to the Agent and the Lenders during such
period, (c) the amount of principal repaid in cash or scheduled to be repaid but
not paid on Indebtedness (other than the Revolving Loans and any loans made
pursuant to the Textron Loan Agreement) during such period (including, without
limitation, principal repayments in respect of any Investor Obligations and/or
Subordinated Debt, but not including principal repayments in respect of any
Indebtedness that is, by its terms, payable only in stock) provided, that, cash
payments made in respect of Indebtedness incurred in connection with any
Permitted Acquisition will be excluded from Consolidated Fixed Charges to the
extent that they were made with the proceeds of capital contributions (either in
the form of equity or Subordinated Debt) and not with the proceeds of Revolving
Loans or other working capital, (d) unfinanced Capital Expenditures incurred
during such period, (e) all cash payments made or due in respect of any earnout
or similar contingent obligations during such period, provided, that, such cash
payments will be excluded from Consolidated Fixed Charges to the extent that
they were made with the proceeds of capital contributions (either in the form of
equity or Subordinated Debt) and not with the proceeds of Revolving Loans or
other working capital, (f) all payments made or due in respect of Capital Leases
during such period, and (g) all cash charges incurred during such period
relating to severance, restructuring and other similar kinds of expenses.  For
avoidance of doubt, the calculation of Consolidated Fixed Charges for any period
of determination shall not include any Consulting Charges due or payable during
such period.”
 
”Consulting Charges shall mean, for any period, the fees and disbursements due
or payable in cash during such period by the Parent to Carl Marks Associates for
the consulting services provided to the Companies by such consultant.”
 
 (b) Section 7.2(h).  Financial Reporting.  Section 7.2(h) of the Financing
Agreement is amended by (i) deleting clause (v) in its entirety, and by
substituting the following in lieu thereof, and (ii) adding  new clauses (vi)
and (vii) thereto, as follows:
 
“(v) on each Business Day, a financial report, in form and substance reasonably
satisfactory to the Agent, which report shall indicate the
 
2

--------------------------------------------------------------------------------


 
amount of Consolidated Liquidity as of the close of business on the preceding
Business Day, together with a calculation thereof, in reasonable detail.”
 
“(vi) on Friday of each week (or on the following Business Day, if such Friday
is not a Business Day), a rolling 13 week cash forecast and report, in form and
substance reasonably satisfactory to the Agent, which report shall be updated
each week, through the close of business on the Business Day preceding the date
on which such report is so delivered to the Agent, and which report shall
include an analysis, in reasonable scope and detail, of the preceding week’s
variations to budget.”
 
“(vii)  deliver to the Agent a copy of each periodic report prepared for the
Companies by Carl Marks Associates, no later than the Business Day following the
Parent’s receipt of each such report, which report shall include, without
limitation, (I) initially, an analysis of the methodology employed by the
Companies in the development of their rolling 13 week cash forecast and a
discussion of the recommendations made by Carl Marks Associates for the
improvement of such methodology and forecasting, and (II) on an ongoing
bi-weekly basis (that is, every other week), an analysis of the actual
performance and results of the Companies for each month and each rolling 13 week
period, a summary of the variations, if any, between such results and the EBITDA
and cash budgets forecasted for such month and period, and the reasons for such
variations.”
 
(c)  Section 7.3.  Financial Covenants.  Section 7.3 of the Financing Agreement
is deleted in its entirety, and the following is substituted in lieu thereof:
 
“7.3 Financial Covenants.  Until termination of this Financing Agreement and the
full and final payment and satisfaction of all Obligations, each Company agrees:
 
(a)  Consolidated EBITDA.  To cause the Parent to have Consolidated EBITDA for
each measuring period set forth below of not less than the amount set forth
below opposite such measuring period:
 

 
measuring period
minimum Consolidated EBITDA
 
(i)
fiscal quarter ending on or about June 30, 2007
 
$   424,000
(ii)
two fiscal quarters ending on or about September 30, 2007
 
  1,358,000

 
 
3

--------------------------------------------------------------------------------

 
 
(iii)
three fiscal quarters ending on or about December 31, 2007
 
 3,227,000
(iv)
four fiscal quarters ending on or about March 31, 2008
 5,096,000

 
(b)   
Consolidated Fixed Charge Coverage Ratio.  To cause the Parent to maintain a
Consolidated Fixed Charge Coverage Ratio for each measuring period set forth
below of not less than the ratio set forth below opposite such measuring period:

 

 
measuring period
minimum Consolidated Fixed Charge Coverage Ratio
 
(i)
fiscal quarter ending on or about June 30, 2007
 
.17 to 1.00
(ii)
two fiscal quarters ending on or about September 30, 2007
 
.34 to 1.00
(iii)
three fiscal quarters ending on or about December 31, 2007
 
.57 to 1.00
(iv)
four fiscal quarters ending on or about March 31, 2008
.68 to 1.00

 
(c)   
Consolidated Fixed Charges.  To cause Parent to incur Consolidated Fixed Charges
for each fiscal quarter set forth below in an aggregate amount not greater than
the amount set forth below opposite such fiscal quarter:

 

 
fiscal quarter ending on or about
maximum Consolidated Fixed Charges
 
(i)
June 30, 2007
 
$2,455,000
(ii)
September 30, 2007
 
 1,539,000
(iii)
December 31, 2007
 
 1,682,000
(iv)
March 31, 2008
 1,808,000

 
 
(d)  
Consolidated Liquidity.  To cause the Parent to have Consolidated Liquidity at
all times of not less than $3,000,000.”

 
4

--------------------------------------------------------------------------------


 
Section Two.     Waivers; Reinstatement of Commitment.  The Companies have
advised the Lenders that Parent has (i) failed to maintain a Consolidated Senior
Leverage Ratio for the period of four consecutive fiscal quarters ended on or
about March 31, 2007 of not greater than 4.00 to 1.00, in violation of Section
7.3(a) of the Financing Agreement, and (ii) failed to maintain a Consolidated
Fixed Charge Coverage Ratio for the period of four consecutive fiscal quarters
ended on or about March 31, 2007 of not less than 1.00 to 1.00, in violation of
Section 7.3(b) of the Financing Agreement.  Each such violation constitutes an
Event of Default under Section 10.1(e) of the Financing Agreement (such Events
of Default, collectively, the “Financial Covenant Defaults”).  Effective as of
the date hereof, upon the satisfaction of the conditions precedent set forth in
Section Four hereof, (x) the Lenders hereby waive the Financial Covenant
Defaults and any breach by the Companies of any representations and warranties
set forth in the Financing Agreement or any other Loan Document to which they
are a party solely as a result of the foregoing (each such breach, together with
the Financial Covenant Defaults, the “Designated Defaults”) as Events of Default
and (y) the Lenders hereby reestablish the Commitment to the Companies pursuant
to, and in accordance with the terms and conditions of, the Financing
Agreement.  Nothing contained herein shall constitute a waiver by the Lenders of
any Events of Default other than the Designated Defaults, whether or not they
have any knowledge thereof, nor shall anything contained herein constitute a
waiver of any future Event of Default whatsoever.  Henceforth, the Lenders shall
require strict compliance by the Companies with all of the terms and provisions
contained in the Financing Agreement.
 
Section Three.    Representations and Warranties.  To induce the Lenders to
enter into this Waiver, each Company hereby warrants and represents to the
Lenders as follows:
 
(a)  all of the representations and warranties contained in the Financing
Agreement and each other Loan Document to which such Company is a party continue
to be true and correct in all material respects as of the date hereof, as if
repeated as of the date hereof, except (i) with respect to the absence of the
occurrence and continuation of any Event of Default, as to which the Lenders
acknowledge the occurrence of the Designated Defaults, and (ii) to the extent of
changes resulting from transactions expressly permitted by the Financing
Agreement, this Waiver or any of the other Loan Documents, or to the extent that
such representations and warranties are expressly made only as of an earlier
date;
 
(b)  the execution, delivery and performance of this Waiver by such Company is
within its corporate powers, has been duly authorized by all necessary corporate
action, and such Company has received all necessary consents and approvals, if
any are required, for the execution and delivery of this Waiver;
 
(c)  upon the execution of this Waiver, this Waiver shall constitute the legal,
valid and binding obligation of such Company, enforceable against such Company
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity;
 
(d)  neither the execution and delivery of this Waiver, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
will (i) violate any law or regulation applicable to any Company, (ii) cause a
violation by any Company of any order or decree of any court or government
instrumentality applicable to it, (iii) conflict with, or result
 
5

--------------------------------------------------------------------------------


 
in the breach of, or constitute a default under, any indenture, mortgage, deed
of trust, or other material agreement or material instrument to which any
Company is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Company, except in favor of the Lenders, to secure the Obligations, (v) violate
any provision of the Certificate of Incorporation, By-Laws or any capital stock
provisions of any Company, or (vi) be reasonably likely to have a Material
Adverse Effect; and
 
(e)  the Parent received by wire transfer of funds to its bank account on May
24, 2007 proceeds of the cash equity infusion described in Section Four (d)
below in the aggregate amount of $4,999,000.28, which proceeds were used by the
Parent in payment of the obligations in the respective approximate amounts and
owing to the respective obligees set forth on Annex I to this Waiver.
 
Section Four.    Conditions Precedent.  This Waiver shall become effective upon
the satisfaction of the following conditions precedent:
 
(a)  the Agent shall have received an original of this Waiver, duly executed by
all of the parties hereto other than CIT;
 
(b)  the Agent shall have received and reviewed to its satisfaction a copy of
the fully executed waiver of Textron of all events of default existing under the
Textron Loan Agreement;
 
(c)  the Agent shall have received and reviewed to its satisfaction a copy of
the fully executed waiver of Columbia Partners, L.L.C. Investment Management and
National Electrical Benefit Fund (collectively, the “Columbia Lenders”) of all
events of default existing under that certain Credit Agreement dated as of
November 23, 2005, by and among the Columbia Lenders, on the one hand, and
Parent, together with each of its subsidiaries that is a party thereto, on the
other hand;
 
(d)  the Parent shall have received the proceeds of a cash equity infusion in
the aggregate amount of not less than $4,999,000.28 from Constellation Venture
Capital II, L.P. and/or Pequot Private Equity Fund III, L.P. (or from affiliated
funds of either such entity), and, in conjunction therewith, the Agent and its
counsel shall have received and reviewed to their reasonable satisfaction all
documents, instruments and agreements executed or delivered in connection with
such equity infusion;
 
(e)  the Agent shall have received and reviewed to its satisfaction a draft
version of the audited financial statements of the Parent and its consolidated
subsidiaries for the fiscal year ended on or about March 31, 2007, together with
all accompanying footnotes, prepared without qualification by the Parent’s
independent public accountants;
 
(f)  the Parent shall have engaged Carl Marks Associates (or shall have
continued the existing engagement of Carl Marks Associates) for the sole purpose
of assisting the Parent and the other Companies by providing the analysis
described in Section 7.2(h)(vii) of the Financing Agreement, the Agent shall
have received and reviewed to its satisfaction a copy of the agreement pursuant
to which such engagement (or the continuation of such existing engagement, as
the case may be) shall have been accepted, and Carl Marks Associates shall have
commenced its work pursuant to such engagement no later than June 29, 2007;
 
6

--------------------------------------------------------------------------------


 
(g)  the Agent shall have received a non-refundable fee in the amount of $25,000
(the “Fee”), for the pro rata benefit of the Lenders, which shall be fully
earned on the date hereof.  The Companies authorize Agent to charge their loan
account with the amount of the Fee; and
 
(h)  except for the Designated Defaults, no Default or Event of Default, and no
event or development which has had or is reasonably likely to have a Material
Adverse Effect, shall have occurred or be continuing on the date hereof.
 
Section Five.    General Provisions
 
(a)  Except as herein expressly amended, the Financing Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b)  This Waiver embodies the entire agreement between the parties hereto with
respect to the subject matter hereof and supercedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
 
(c)  This Waiver, and matters relating hereto and arising herefore, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to the conflicts of law principals thereof.
 
(d)  This Waiver may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, and such counterparts
together shall constitute one and the same respective agreement.
 
 
(Signature Page Follows)
 
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Waiver have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.
 

 
THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender and as the Agent
         
By: _______________________________________
 
Name:  Andrew Hausspiegel
Title:    Vice President
     
MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent, and as successor by merger with each of
MTM Technologies (California), Inc., and MTM Technologies (Texas), Inc.
         
By:________________________________________
 
Name:
Title:    Senior Vice President and Chief Financial Officer
     
MTM TECHNOLOGIES (US), INC.
         
By: _______________________________________
 
Name:
 
Title:    Senior Vice President and Chief Financial Officer
     
INFO SYSTEMS, INC.
         
By:________________________________________
 
Name:
 
Title:    Senior Vice President and Chief Financial Officer
     
MTM TECHNOLOGIES (MASSACHUSETTS), LLC
         
By: _______________________________________
 
Name:
 
Title:    Senior Vice President and Chief Financial Officer



8

--------------------------------------------------------------------------------


 
ANNEX I
 
Schedule of Payments Made From Proceeds of $5,000,000 Equity Infusion
 
Amount
 
Payee
$2.2 million
Textron
$600,000
Westcon
$500,000
Capatris
$500,000
EMC
$500,000
Cisco
$200,000
Arrow
 
$4.5 million
 
TOTAL

 